Judgment was rendered in favor of defendant and against the plaintiff on the 11th day of April, 1939. Motion for new trial was overruled on the 16th day of June, 1939. The appeal is from the order overruling the motion for new trial. In such cases it is necessary to present the errors by case-made, or bill of exceptions. A case-made was prepared, but it is admitted that it was not settled and signed within the time allowed by law.
As stated in State ex rel. Freeling v. Brewer, 93 Okla. 143,219 P. 895, a case-made must be settled and signed by the trial judge who tried the cause and filed in the trial court, after being duly attested by the clerk of the court, and withdrawn and filed in the Supreme Court within six months from the date of the order from which the appeal is taken or the cause will be dismissed. Roddy v. Lambard-Hart Loan Co., 162 Okla. 241,19 P.2d 569; Whitney v. Liberty National Bank, 162 Okla. 74,19 P.2d 164; Kershaw v. Brook, 162 Okla. 72, 19 P.2d 144; Barker v. Southwest Homes Corp., 162 Okla. 77, 19 P.2d 141.
Since the case-made was not signed by the trial judge within six months from the date of the order overruling the motion for new trial, and there was no compliance with chapter 2, art. 4, S. L. 1931, 12 Okla. St. Ann. § 966, the same presents no error to this court and the cause should be, and the same is hereby, dismissed.
BAYLESS, C. J., WELCH, V. C. J., and OSBORN, GIBSON, and DAVISON, JJ., concur.